ORDER
WILLIAM P. GREENE, JR., Chief Judge:
Paul L. Everest enlisted in the United States Marine Corps in August 1956 and served in the Corps for 30 years until his retirement as Master Gunnery Sergeant in October 1986. He continued his service to our Country by immediately accepting a federal civilian position at the Equal Employment Opportunity Commission in November 1986. In March 1987, he was appointed to a position at the Department of Justice where he stayed until July 1990.
On July 29, 1990, Mr. Everest was appointed as the Secretary to the Clerk of the United States Court of Appeals for Veterans Claims. He was later appointed Executive Assistant to the Clerk and has served superbly until his retirement on December 29, 2009. During these 191k years at the Court, he has played an instrumental and vital role in the creation and efficient operation of the Clerk’s Office.
He has managed the Court’s bar admissions program since its inception. In this capacity, he has diligently screened and recorded thousands of applications for admission to the bar of the Court. He has been solely responsible for the printing of certificates of good standing and scheduling the Clerk’s formal swearing-in ceremonies. Mr. Everest has continued to consistently and effectively perform these duties despite an increased number of new attorney admissions in recent years.
As the Court’s bailiff, Mr. Everest has prepared the courtroom for oral argument, maintained order, and recorded the proceedings in a highly professional manner. His attention to detail and incisive organizational abilities have been invaluable in the management of the Court’s oral arguments. In addition to providing the administrative support for the oral arguments held at the Court, Mr. Everest has been responsible for coordinating all travel and courtroom arrangements of oral arguments held away from the Court. This has required him to travel to the location in advance of the argument and he has handled these responsibilities with dependability and great competence.
He has unfailingly assisted with every Judicial Conference the Court has held since 1993. Mr. Everest’s willingness to *304step up and take charge has helped make each conference run smoothly. He has consistently provided exceptional customer service during the registration process and high quality concierge services to each VIP conference attendee.
Mr. Everest’s service does not stop with the aforementioned duties. Indeed, in his semper fi manner, he also can be counted upon as a team player and a valuable member of the Court family. It is his sincere dedication to the Court which makes him the person that willingly goes the extra step to boost morale and esprit de corps at the Court.
Lastly, in 2008, Mr. Everest was awarded one of the Court’s highest honors-The Frank Q. Nebeker Outstanding Achievement Award-bestowed upon a Court staff member in recognition of exceptional service to the Court. Upon consideration of the foregoing, it is
ORDERED, that Paul L. Everest, will take with him our gratitude for his 53 years of dedicated government service, for the years of outstanding service he has rendered to the Court, our admiration for his many accomplishments, the warmth of our continued friendship, and our very best wishes.